

Exhibit 10.2
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into effective July 20, 2017 (the “Effective Date”), by and among
ATLANTIC CAPITAL BANCSHARES, INC., at Georgia corporation (the “Holding
Company”); ATLANTIC CAPITAL BANK, a wholly-owned Georgia banking subsidiary of
the Holding Company (the “Bank”) (collectively, the “Employers”); and D. MICHAEL
KRAMER (“Executive”).
WITNESSETH:
WHEREAS, the Employers and the Executive hereby agree to amend that Employment
Agreement among the Employers and the Executive dated June 5, 2015 (the
“Employment Agreement”) pursuant Section 17(a) thereof;
NOW, THEREFORE, for and in consideration of the Amendment’s mutual covenants,
and other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties agree as follows:
1.Section 7(b) of the Employment Agreement is hereby amended to add a new
subpart (iv) in the fourth to last sentence of that section, which shall read as
follows:
“(iv) any Protected Rights (as defined herein);”
The remaining subpart of that sentence shall be renumbered to “v.”
2.    Section 7(c) of the Employment Agreement is hereby amended to add a new
subpart (iv) in the fourth to last sentence of that section, which shall read as
follows:
“(iv) any Protected Rights;”
The remaining subpart of that sentence shall be renumbered to “v.”
3.    Section 9 of the Employment Agreement is hereby amended to add a new
subsection (h), which shall read as follows:
“(h)    Notwithstanding anything in this Agreement to the contrary, (a) nothing
in this Agreement, including but not limited to the release, or other agreement
prohibits the Executive from reporting possible violations of law or regulation
to any governmental agency or entity, including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General (the “Government Agencies”), or communicating with
Government Agencies or otherwise participating in any investigation or
proceedings that may be conducted by Government Agencies, including providing
documents or other information; (b) the Executive does not need the prior
authorization of the Employers to take any action described in (a), and the
Executive is not required to notify the Employers that he or she has taken any
action described in (a); and (c) neither this Agreement nor the release limits
the Executive’s right to receive an award for providing information relating to
a possible securities law violation to the Securities and Exchange Commission.
Further, notwithstanding the foregoing, the Executive will not be held
criminally or civilly liable under any federal, state or local trade secret law
for the disclosure of a trade secret that (x) is made (i) in confidence to a
federal, state or local official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation or law; or (y) is made in a compliant or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.
The rights described in this subsection (h) are referred to in this Agreement as
the ‘Protected Rights.’”
4.    Exhibit A (the Release) of the Employment Agreement is hereby amended by
deleting the current Exhibit A and replacing it with the form of Release
attached to this Amendment as Exhibit A.
[Remainder of Page Left Blank]
 

IN WITNESS WHEREOF, the Holding Company and the Bank have caused this Amendment
to be executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Amendment, as of the Effective Date set
forth above.
ATTEST:


/s/ Patrick T. Oakes_____________________
Secretary


(CORPORATE SEAL)




ATTEST:


/s/ Patrick T. Oakes_____________________
Secretary




(BANK SEAL)






/s/ Annette Rollins_____________________
Witness
ATLANTIC CAPITAL BANCSHARES, INC.




By: /s/ Douglas L. Williams______________
Name: Douglas L. Williams
Title: Chief Executive Officer




ATLANTIC CAPITAL BANK




By: /s/ Douglas L. Williams______________


Name: Douglas L. Williams
Title: Chief Executive Officer




EXECUTIVE


/s/ D. Michael Kramer___________________
D. Michael Kramer






EXHIBIT A


RELEASE


In exchange for certain termination payments, benefits and promises
_________________ to ______________ which (“Executive”) would not otherwise be
entitled, Executive, knowingly and voluntarily releases and Atlantic Capital
Bank and Atlantic Capital Bancshares, Inc., their subsidiaries, affiliates or
related corporations, together with their officers, directors, agents, employees
and representatives (collectively, the “Employer”), of and from any and all
claims, demands, obligations, liabilities and causes of action, of whatsoever
kind in law or equity, whether known or unknown, which Executive has or ever had
against the Employer on or before the date of the execution of this Release,
including but not limited to claims in common law, whether in contract or in
tort, and causes of action under the Age Discrimination in Employment Act, 29
U.S.C. Sections 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. Sections 2000e et seq., the Employee Retirement Income Security Act, 29
U.S.C. Sections 1001 et seq., the Americans with Disabilities Act, 29 U.S.C.
Section 12101 et seq., and all other federal, state or local laws, ordinances or
regulations, for any losses, injuries or damages (including compensatory or
punitive damages), attorney’s fees and costs arising out of employment or
termination from employment with the Employer. Notwithstanding the foregoing,
Executive does not waive or release the Employer from any claims, demands,
obligations, liabilities or causes of action that may hereafter arise as the
result of the breach by the Employer of its obligations under the Employment
Agreement dated as of ________________, 20 by and among the Atlantic Capital
Bancshares, Inc., Atlantic Capital Bank and Executive (the “Employment
Agreement”).
Executive acknowledges that he has had a period of twenty-one (21) days from the
date of receipt of this Release to consider it. Executive acknowledges that he
has been given the opportunity to consult an attorney prior to executing this
Release. This Release shall not become effective or enforceable until seven (7)
days following its execution by Executive. Prior to the expiration of the seven
(7) day period, Executive may revoke Executive’s consent to this Release.
Executive acknowledges by executing this Release that Executive has returned to
the Employer all Employer property in Executive’s possession.
Executive acknowledges that the terms of this Release and Executive’s separation
of employment are confidential and, unless otherwise required by law or for the
purposes of enforcing the Release or when needed to consult with Executive’s
immediate family or tax or legal advisors, neither Executive nor Executive’s
agents shall divulge, publish or publicize any such confidential information to
any third parties or the media, or to any current or former employee, customer
or client of the Employer or its businesses or any of its affiliates.
Notwithstanding anything in this Release to the contrary, (a) nothing in this
Release, the Employment Agreement or other agreement prohibits the Executive
from reporting possible violations of law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress and any agency Inspector
General (the “Government Agencies”), or communicating with Government Agencies
or otherwise participating in any investigation or proceedings that may be
conducted by Government Agencies, including providing documents or other
information; (b) the Executive does not need the prior authorization of the
Employer to take any action described in (a), and the Executive is not required
to notify the Employer that he or she has taken any action described in (a); and
(c) neither this Release nor the Employment Agreement limits the Executive’s
right to receive an award for providing information relating to a possible
securities law violation to the Securities and Exchange Commission. Further,
notwithstanding the foregoing, the Executive will not be held criminally or
civilly liable under any federal, state or local trade secret law for the
disclosure of a trade secret that (x) is made (i) in confidence to a federal,
state or local official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
or law; or (y) is made in a compliant or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, an individual
suing an employer for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to his or her attorney and use the
trade secret information in the court proceeding, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.
EXECUTIVE ACKNOWLEDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.
Signed:________________________________    Date:                        
Executive


